     Case 2:19-cv-02246-GMN-EJY Document 123 Filed 08/02/21 Page 1 of 1




 1                                   UNITED STATES DISTRICT COURT
 2                                           DISTRICT OF NEVADA
 3                                                   ***
 4     DAVID A. HANO,                                           Case No. 2:19-cv-02246-GMN-EJY
 5                     Plaintiff,
                                                                              ORDER
 6              v.
 7     STATE OF NEVADA, et al.,
 8                     Defendants.
 9

10            Before the Court is Plaintiff’s Notice to the Court Requesting the Court Elucidate its Order
11    (ECF No. 119). The Court has considered Plaintiff’s Notice,
12            Accordingly, IT IS HEREBY ORDERED that Plaintiff’s Notice to the Court Requesting the
13    Court Elucidate its Order (ECF No. 119) is DENIED as MOOT.
14            IT IS FURTHER ORDERED that Plaintiff shall submit a Kite as requested by High Desert
15    State Prison, which shall include a copy of this Order.
16            IT IS FURTHER ORDERED that the package received in the Warden’s Office from the
17    Nevada Attorney General’s Office is discovery to which Plaintiff is entitled in the above referenced
18    case. Within three (3) days of receipt of a Kite from Plaintiff, High Desert State Prison is to deliver
19    the package, in its entirety, to Plaintiff.
20            Dated this 2nd day of August, 2021.
21

22

23
                                                    ELAYNA J. YOUCHAH
24                                                  UNITED STATES MAGISTRATE JUDGE
25

26

27

28
                                                       1
